Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s amendment filed 5/4/2022 has been entered.  Claims 1, 4, 6, 8, 9, 13, 15, 16, 19, 22-24, 26, 27, 31, 33, 35, 39, 41 and 42 are pending.

Maintained Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 39 and 42 are rejected under 35 U.S.C. 103(a) as being unpatentable over Knight et al. (US 2014/0084077; published March 27, 2014).

Applicant’s Invention
Applicant claims a method of making a drinking straw comprising 
A) providing a drinking straw of an insoluble material; 
B) providing a coating material consisting of a modified cellulose and one or more active agents dispersed therein;
C) applying the coating to an internal surface of the drinking straw; and
D) drying the coating (claim 39).
Determination of the scope and the content of the prior art

(MPEP 2141.01)

Knight et al. teach a method of coating the internal surface of a straw with a solution comprising sweetener, such as maple syrup and a vitamins selected from 1,000 mg vitamin B-12 tablet or 500 mg vitamin C caplet [0025-41].  The solution is prepared by grinding or dissolving the vitamins in water.  The experiments supports a product comprising one or more water soluble vitamins sprayed on the surface of the straw to form a coating comprising ‘only’ the vitamins and residue from water, onto the surface of the straw, which implies allowing the solution to dry on the tubular wall of the straw [0041].  The water soluble vitamins comprise hydroxypropyl cellulose, flavorings as well as other excipients which would be available in the residue of from water [0019].  Generally, the preferred solutions comprises 1 part water and 2 parts vitamin mixture [0042].  The straw is made of paper or plastic [0022].

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Knight et al. envisage preparing coatings with vitamins comprising additional ingredients, however, Knight et al. also teach that the term water-soluble vitamin is by itself or combined with one or more excipients that are inert or slightly active [0017].  Some inert ingredients include hydroxypropyl cellulose.  Therefore, it would have been prima facie obvious to combine hydroxypropyl cellulose to the aqueous active formulations to act as an excipient.
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
Therefore, it would have been prima facie obvious to one of ordinary skill at the time of invention to utilize the teachings of Knight to include forming a coating consisting of a modified cellulose and one or more active agents dispersed therein with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated at the time of the invention to apply a coating consisting of hydroxypropyl cellulose and one or more water-active ingredients because Knight et al. teach that the term water-soluble vitamin is used in the coating by itself or combined with one or more excipients that are inert or slightly active.  One of ordinary skill in the art would have been motivated at the time of invention to combine active ingredients with hydroxypropyl cellulose to act as a thickener to aid in adhesion of the active ingredients on the surface of the straw.
Response to Arguments
Applicant's arguments filed 5/4/2022 have been fully considered but they are not persuasive. 
Applicant argues Knight does not teach HPMC (hydroxypropyl methyl cellulose) rather hydroxypropyl cellulose.  Therefore, Applicant argues that the compounds cannot be used interchangeably.  The Examiner is not persuaded by this argument because formulating a drinking straw with hydroxypropyl methyl cellulose and active ingredients would have been prima facie obvious in view of the teachings of Knight.  MPEP 2144.09 states that a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).  Furthermore, homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).  Therefore, one of ordinary skill would have been motivated to make a similar coating with HPMC with a reasonable expectation of success.
Applicant further argues there is no rational for selecting a modified cellulose from all the excipients disclosed by Knight because so many experiments did not result in a coated straw because the internal coating is difficult to achieve.  The Examiner is not persuaded by this argument.  Experiments show formulations wherein the coatings adhere to the interior surface of the straw [0039].  MPEP 716.07 states that every patent is presumed valid (35 U.S.C. 282 ), and since that presumption includes the presumption of operability (Metropolitan Eng. Co. v. Coe, 78 F.2d 199, 25 USPQ 216 (D.C. Cir. 1935), examiners should not express any opinion on the operability of a patent. Affidavits or declarations attacking the operability of a patent cited as a reference must rebut the presumption of operability by a preponderance of the evidence. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).  Therefore, Knight provides motivation to form an internal straw coating comprising HPMC and active ingredients.

Claims 1, 4, 6, 8, 9, 13, 15, 16 and 35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Knight et al. (US 2014/0084077; published March 27, 2014) in view of Gaonkar et al. (US 8,409,643; April 2, 2013).

Applicant’s Invention
Applicant claims a drinking straw with a tubular body and insoluble material that has an aqueous internal coating comprising a modified cellulose-based containing at least one flavoring or sweetening agent dispersed within the matrix, wherein the coating has a thickness less than 1 mm (claims 1, 2, 4-6, 8, 9, 13, 15 and 16).
Applicant claims a drinking straw with a tubular body and insoluble material that has an aqueous internal coating consisting of a modified cellulose containing an active agent that is a flavoring agent or sweetening agent and the coating has a thickness less than 1 mm (claims 35, 37 and 38).
Determination of the scope and the content of the prior art

(MPEP 2141.01)

Knight et al. teach a method of coating the surface of a straw with a solution comprising flavoring/sweetening agent, such as maple syrup or a vitamin selected from 1,000 mg vitamin B-12 tablet or 500 mg vitamin C caplet [0025-41].  The solution is prepared by grinding or dissolving the vitamins in water.  The experiments support a product comprising one or more water soluble vitamins sprayed onto the surface of a straw to form a coating comprising ‘only’ the vitamins and residue from water which allows the solution to dry on the tubular wall of the straw [0023, 0041].  The water soluble vitamins comprise hydroxypropyl cellulose, flavorings as well as other excipients which would be available in the residue [0019].  Generally, the preferred solutions comprises 1 part water and 2 parts vitamin mixture [0042].  The straw is made of paper or plastic [0022]. Knight et al. envisage preparing coatings with vitamins comprising additional ingredients, however, Knight et al. also teach that the term water-soluble vitamin is by itself or combined with one or more excipients that are inert or slightly active [0017].  Some inert ingredients include hydroxypropyl cellulose.

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Knight et al. do not teach that the thickness of the coating is less than 1mm, preferably up to 0.5mm.  Also, the ratio of the matrix to active is not taught to be 1:5-1:20.  It is for this reason that Gaonkar et al. is joined.
Gaonkar et al. teach a method of coating the interior surface of a tubular straw comprising a lipid adhering agent and powdered ingredient selected from sweeteners, nutrients and flavorings (abstract).  The straw is made of plastic (column 2, lines 49-50).  A thin layer has a preferred thickness of about 0.1-10% of the inner diameter and the diameter is about 3.5mm to 13.5 cm which encompasses a thickness less than 1mm (column 3, lines 5-27).  The ratio of lipid adherent to the powdered ingredient ranges from 60:1 to 60:500 as expressed in the amount of the ingredients in grams (column 3, lines 21-27 and column 4, lines 43-47).  
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Knight and Gaonkar are both drawn to methods of coating straw devices.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Knight and Gaonkar to include a coating having a thickness less than 1 mm with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated at the time of the invention to apply the coating to the straw in this thickness because it is a preferred thickness when straws are coated that allows liquids to be drawn up by the user.  
Furthermore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Knight and Gaonkar to include a ratio of matrix to active is 1:5 to 1:20 with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated at the time of the invention to apply the coating to the straw in a ratio of 1:5 to 1:20 because Gaonkar teaches applying coatings to straws where the ratio of matrix to active ranges from 60:1 to 60:500 which allows liquids to be drawn up by the user.  

Claims 19, 22-24, 26, 27, 31, 33 and 41 are rejected under 35 U.S.C. 103(a) as being unpatentable over Knight et al. (US 2014/0084077; published March 27, 2014), as applied to claims 39 and 42, in view of Gaonkar et al. (US 8,409,643; April 2, 2013).

Applicant’s Invention
Applicant claims a method of making a drinking straw comprising 
A) providing a drinking straw of an insoluble material; 
B) providing a coating material consisting essentially of a modified cellulose and one or more active agents dispersed therein;
C) applying the coating to an internal surface of the drinking straw; and
D) drying the coating (claim 19).

Applicant also claims a method of making a drinking straw comprising 
A) providing a drinking straw of an insoluble material; 
B) providing a coating material consisting of a modified cellulose and one or more active agents dispersed therein;
C) applying the coating to an internal surface of the drinking straw; and
D) drying the coating (claim 39).

Determination of the scope and the content of the prior art

(MPEP 2141.01)

Knight et al. teach a method of coating the surface of a straw comprising an aqueous solution of water, sugar and a tablet of water soluble vitamins [0025-41].  The water soluble vitamins comprise hydroxypropyl cellulose, flavorings as well as other excipients [0019].  Generally, the preferred solutions comprises 1 part water and 2 parts vitamin mixture [0042].  The straw is made of paper or plastic [0022]. The solutions were sprayed onto the straws in a form where the viscosity is just right to allow for adherence [0025].  Solutions with too much water or too much syrup were unsatisfactory so a ratio where the thickness is adjustable to allow the different actives to be added at various ratios [0026-41].

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Knight et al. do not teach that the thickness of the coating is less than 1mm, preferably up to 0.5mm.  Also, the ratio of the matrix to active is not 1:5-1:20.  It is for this reason that Gaonkar et al. is joined.
Gaonkar et al. teach a method of coating the interior surface of a tubular straw comprising a lipid adhering agent and powdered ingredient selected from sweeteners, nutrients and flavorings (abstract).  The straw is made of plastic (column 2, lines 49-50).  A thin layer has a preferred thickness of about 0.1-10% of the inner diameter and the diameter is about 3.5mm to 13.5 cm which encompasses a thickness less than 1mm (column 3, lines 5-27).  The ratio of lipid adherent to the powdered ingredient ranges from 60:1 to 60:500 as expressed in the amount of the ingredients in grams (column 3, lines 21-27 and column 4, lines 43-47).  
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 
Knight and Gaonkar are both drawn to methods of coating straw devices.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Knight and Gaonkar to include a coating having a thickness less than 1 mm with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated at the time of the invention to apply the coating to the straw in this thickness because it is a preferred thickness and would  still allow liquids to be drawn up by the user. 
Furthermore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Knight and Gaonkar to include a ratio of matrix to active is 1:5 to 1:20 with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated at the time of the invention to apply the coating to the straw in a ratio of 1:5 to 1:20 because Gaonkar teaches applying coatings to straws where the ratio of matrix to active ranges from 60:1 to 60:500 which allows liquids to be drawn up by the user.

Response to Arguments
Applicant's arguments filed 5/4/2022 have been fully considered but they are not persuasive. 
Applicant argues that Gaonkar teach active ingredients in a separate layer over the lipid which is a different approach from the method taught by Knight.  The Examiner is not persuaded by this argument because Applicant has failed to show how the method of making differs from the scope of the claims.  Applicant claims a method of providing a drinking straw of an insoluble material, providing a coating material consisting essentially of a modified cellulose and one or more active agents dispersed and applying the coating to a to the inside of the straw.  Both Knight and Gaonkar teach methods of coating the internal surface of a straw with the claimed ingredients.  Therefore, it is unclear how the method steps constitute a novel process.  
Conclusion
No claims allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285.  The examiner can normally be reached on Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIELLE D. SULLIVAN
Examiner
Art Unit 1617

/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617